Title: To George Washington from Major Henry Lee, Jr., 18 July 1780
From: Lee, Henry Jr.
To: Washington, George


					
						sir
						Shrewsbury [N.J.] July Tuesday 18th 80
					
					I addressed your Excellency yesterday advising of Admiral Greaves arrival. I omitted mentioning a report prevalent here from the enemy, viz. that Monsieur Ternay had fallen in with the British squadron, had sunk one seventy four & had taken one sixty four—This is said to have happened off Cape Henrey.
					I transmit a very exact list of the British fleet.
					They have received 3000 marines from N. York, & yesterday the whole fleet stood out to sea. They were off & on till night; this morning they are not to be seen—Their course was due east.
					Admiral Greaves fleet[:] 1 of 96—3 [of] 74—2 [of] 64 Arbuthnots[:] 1 of 74—2 [of] 64—2 [of] 50—2 [of] 44 eight frigates & sloops of war. I have the honor to be with most perfect respect your Excellys most ob. sert
					
						Henry Lee Junr
					
				